Citation Nr: 1004292	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for major depression and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 
10 percent for a scar on the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. R.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to 
November 2005.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  Jurisdiction over the claims 
file subsequently was transferred to the RO in St. 
Petersburg, Florida.

In December 2007, the Veteran and her fiancée testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

In May 2008 the Board denied the Veteran's claims for a 
higher disability rating for major depression and PTSD and a 
higher disability rating for a scar on the left foot.  The 
Veteran then appealed the denials to the U.S. Court of 
Appeals for Veterans Claims (CAVC).  In May 2009, the Court 
granted a joint motion of the parties, vacated the Board's 
denials, and remanded the case to the Board for compliance 
with the instructions in the joint motion.


REMAND

In their joint motion, the parties agreed that further 
development is in order to ensure that all pertinent VA 
medical records are associated with the claims folder.  

In addition, the Veteran recently submitted additional 
treatment records dated through October 2009 and declined to 
waive his right to have this evidence initially reviewed by 
the originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent VA treatment records, 
not already of record.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


